Citation Nr: 1526369	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of internal derangement of the left knee with osteoarthritis and scars.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

On his March 2013 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing conducted via video-conference.  As such, a video-conference hearing was scheduled for May 2015 and notice of the hearing was sent to the Veteran's address of record.  However, in April 2015, the Veteran submitted a written statement withdrawing his request for a hearing.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2014).  The Board finds, then, that all due process has been afforded the Veteran with respect to his right to a hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking a higher disability rating for his service-connected left knee disability.  He has been afforded two VA examinations in conjunction with this claim, both of which noted the Veteran's left knee range of motion, the nature of the scars associated with such disability, and his overall functional loss and impairment.  In January 2012, the physician who conducted the examination noted the Veteran had a meniscectomy in 1981 and that he had residual symptoms of the meniscal surgery, including frequent episodes of pain and joint effusion, as well as swelling.  The January 2012 VA examiner also noted the Veteran had two scars located around the left knee and that neither scar was painful or unstable.  

In March 2014, the same physician examined the Veteran's left knee; however, the findings reported in the examination report were internally inconsistent.  While the March 2014 examiner noted the Veteran had a meniscal condition, she later indicated that the Veteran did not have a meniscus condition, meniscectomy, or any residual symptoms related thereto.  The March 2014 examiner also noted that the Veteran's left knee scars were not painful or unstable but, immediately thereafter, noted that the left knee scars were both painful and unstable.  

Given the inconsistencies in the information provided in the March 2014 VA examination report, the Board finds a remand is necessary in order to obtain a new VA examination that addresses the current severity of the Veteran's left knee disability, with a comment reconciling the findings reported in the March 2014 examination report.  In this regard, the Board notes that the examiner should address whether the Veteran no longer has any residual symptoms, such as frequent episodes of pain, joint effusion, and swelling, associated with the meniscectomy performed in 1981 (which is reflected in the evidentiary record).  The examiner should also report whether the Veteran's left knee scars are painful, unstable, and/or result in any limitation in knee function.  

In addition to the foregoing, the Board finds that further evidentiary development is needed in this case.  The record reflects that the Veteran has received treatment for his left knee disability at the VA Medical Centers in Oklahoma City, Oklahoma, and Dayton, Ohio.  In this regard, the record only contains VA treatment records dated through May 2012.  Given that treatment records dated from May 2012 to the present would likely contain information regarding the severity of the Veteran's left knee disability, this evidence must be obtained and reviewed before a fully informed decision may be issued in this appeal.  Therefore, the Board finds that a remand is needed in order to obtain the Veteran's VA treatment records dated from May 2012 to the present.

Additionally, the only private treatment record associated with the evidentiary record is a November 2012 private treatment record from Integris Orthopedic Central.  While on remand, the Veteran should be given an opportunity to provide an appropriate authorization in order for VA to obtain any outstanding private treatment records referable to his left knee disability, including any updated treatment records from Integris Orthopedic Central.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all health care providers who have treated his left knee disability since November 2012, to include Integris Orthopedic Central.  After obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Obtain and associate with the claims file all VA treatment records from the VA Medical Centers in Oklahoma City, Oklahoma, and Dayton, Ohio, dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left knee disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner should identify the nature and severity of all symptoms of the left knee disability, including any resulting limitation of motion, the functional impairment caused thereby, and the nature of the scars located around the left knee.  The examiner must also comment on the functional impact the Veteran's service-connected left knee disability has on his daily activities and employment.

The examiner is specifically requested to review the VA/QTC examinations conducted in January 2012 and March 2014 and address whether the residual symptoms of the meniscectomy performed in 1981, including frequent episodes of pain, joint effusion, and swelling, noted in the January 2012 examination report are no longer present.  

All opinions expressed must be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


